Judgment and order unanimously affirmed, with costs, as to the appellant the City of Hew York. Ho opinion. Judgment and order reversed and new trial granted, costs to abide the event as to the appellant the Brooklyn Heights Railroad Company, upon the ground that, in the absence of evidence by plaintiff that the ear could have been stopped after the motorman had notice of the impending danger, no question of fact was raised which justified the court in submitting the question of said appellant’s negligence to the jury. (Albrecht v. Rochester, Syracuse & E. R. R. Co., 205 N. Y. 230.) Jenks, P. J., Burr, Thomas, Carr and Rich, JJ'., concurred.